In the case of Welles v. Bryant, 68 Fla. 113, 66 So. 562, we were reviewing a judgment wherein a father had recovered damages resulting from the death of his four year old child which was caused by the negligence of the defendants. In that case this court, among other things, speaking through Mr. Justice WHITFIELD, said: "The age of the father was not testified to, but he was a witness, and his probable age and life expectancy could have been estimated by the jury from his appearance." The judgment in that case was affirmed.
After charging the jury as to the elements of recoverable damages in this case, the trial judge added that all the elements of damages must be based upon "the probable joint lives of the widow and husband." It also might be observed that in the motion for a new trial none of the grounds of the motion charged that the verdict in this case was excessive.
For these reasons, as well as for the reasons set forth in the opinion of Mr. Chief Justice CHAPMAN, I concur in the opinion and judgment of affirmance.